DISMISS; Opinion Filed June 29, 2021




                                   S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-16-01277-CV

                       HAROLD HASWELL, Appellant
                                 V.
                          CACH, LLC, Appellee

                On Appeal from the County Court at Law No. 4
                            Collin County, Texas
                    Trial Court Cause No. 004-01615-2016

                        MEMORANDUM OPINION
                  Before Justices Schenck, Reichek, and Carlyle
                           Opinion by Justice Schenck
      On October 25, 2016, Harold Haswell filed his notice of appeal of the trial

court’s judgment in favor of appellee CACH, LLC. After Haswell filed his brief,

CACH informed the Court that it had filed for bankruptcy. Accordingly, we abated

the appeal. See TEX. R. APP. P. 8.2.

      On October 11, 2019, we received CACH’s motion to reinstate and dismiss

the appeal. See TEX. R. APP. P. 8.3. However, as we noted by letter dated October

14, 2019, Haswell’s signature was required and allowed him an opportunity to file

an amended motion complying with the rule. On November 6, 2019, the Court
granted CACH’s motion insofar as the appeal was reinstated but denied insofar as it

sought dismissal.

      On May 27, 2021, we sent a letter to Haswell, informing him that because he

had not communicated with this Court since February 10, 2017, we would dismiss

his appeal for want of prosecution unless, within ten days of the date of the letter, he

responded with cause as to why the appeal should not be dismissed. See TEX. R.

APP. P. 42.3(b)(c). Haswell has not responded or otherwise communicated with this

Court since. Accordingly, we dismiss his appeal. See id.




                                            /David J. Schenck/
                                            DAVID J. SCHENCK
                                            JUSTICE

161277F.P05




                                          –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

HAROLD HASWELL, Appellant                    On Appeal from the County Court at
                                             Law No. 4, Collin County, Texas
No. 05-16-01277-CV          V.               Trial Court Cause No. 004-01615-
                                             2016.
CACH, LLC, Appellee                          Opinion delivered by Justice
                                             Schenck. Justices Reichek and
                                             Carlyle participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee CACH, LLC recover its costs of this appeal
from appellant HAROLD HASWELL.


Judgment entered this 29th day of June 2021.




                                       –3–